
	
		I
		112th CONGRESS
		2d Session
		H. R. 4204
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Baca (for himself
			 and Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require certain warning labels to be placed on video
		  games that are given certain ratings due to violent content.
	
	
		1.Consumer Product Safety
			 Commission Regulation
			(a)RegulationNot later than 180 days after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall promulgate
			 regulations to require the warning label described in subsection (b) to be
			 placed on the packaging of any video game that is rated E
			 (Everyone), Everyone 10+ (Everyone 10 and older),
			 T (Teen), M (Mature), or A (Adult)
			 by the Entertainment Software Ratings Board.
			(b)Warning label
			 contentThe warning label
			 required under a regulation issued under subsection (a) shall be placed in a
			 clear and conspicuous location on the packaging of the applicable video game
			 and shall state: WARNING: Exposure to violent video games has been
			 linked to aggressive behavior..
			(c)Video game
			 definedAs used in this Act, the term video game
			 means any product, whether distributed electronically or through a tangible
			 device, consisting of data, programs, routines, instructions, applications,
			 symbolic languages, or similar electronic information (collectively referred to
			 as software) that controls the operation of a computer or
			 telecommunication device and that enables a user to interact with a computer
			 controlled virtual environment for entertainment purposes.
			
